By the Court,

DixoN, C. J.
It is a settled principle in the construction of statutes of limitation, that general words are to have a general operation; and unless there can be found in the statute itself some ground for restraining it, it cannot be restrained by arbitrary addition or retrenchment. No exceptions can be claimed in favor of particular persons or cases, unless they are expressly mentioned. Angell on Limitations, §§ 194, 485, 486, 487 and 488; Beckford v. Wade, 17 Vesey, 87 ; McIver v. Rogan, 2 Wheat., 25; Demorest v. Wynkoop, 3 Johns. Ch., 146; Hall v. Bumstead, 20 Pick., 2; Sacia v. De Graaf 1 Cow., 356 ; Bucklin v. Ford, 5 Barb., 393 ; Howell v. Hair, 15 Ala., 194.
The act of 1849, limiting the time within which actions for the recovery of lands sold for taxes should be commenced, was general, excepting only cases where the taxes bad been paid, or the lands redeemed as provided by law. “ Any suit or proceeding for the recovery of lands sold for taxes, except in cases where the taxes have been paid, or the lands redeemed as provided by law, shall be commenced within three years from the time of recording the tax deed of sale, and not thereafter.” R. S. 1849, ch. 15, sec. 123. There was no express exception in favor of infants, and nothing from which one can be implied; and the action of the defendants in error, plaintiffs below, was, therefore, barred unless the lands have been redeemed as provided by law ; or unless, as claimed by their counsel, the provisions of the foregoing act were modified by those of the general statute of limitations passed at the same time. R. S. 1849, ch. 127.
• As to redemption, we are clear that none has been made so as to save the right of. action to either of the plaintiffs below. Section 104 of the act of 1849 provided that the lands of minors, or any interest which they might have in lands, sold for *61taxes, might be redeemed at any time before such, minors became of age, and during one year thereafter. Section 102 of the same act prescribed the manner in which redemptions were to be made. It was by paying to the clerk of the board of supervisors of the county where the lands were sold, for the use of the purchaser, his heirs or assigns, the amount for which the same were sold, and all subsequent charges thereon authorized by the provisions of the act, with interest on the amount of purchase money at the rate of twenty-five per cent per annum from the date of the certificate. Like provisions are contained in the act of 1859 now in force. Laws of 1859, ch. 22, secs. 20, 18 and 19. The redemption thus authorized is a mere privilege secured to infants, and unless exercised does not enlarge their rights in any other particular. This was so held in the case of a married woman, which arose under the subsequent clause of the same section. Wright v. Wing, 18 Wis., 45. Hence the right of action, so far as it is concerned in this provision, depends upon the fact of redemption. If the plaintiffs below had redeemed within the time prescribed, they could sue; but as they have not, they can maintain no action in opposition to the statute. Instead of paying the redemption money to the clerk of the board of supervisors, or tendering it to him unconditionally, for the use of the purchaser, his heirs or assigns, they offered it to him, at the same time requesting that he should not receive it. He complied with the request, and the money was carried away by the agent who made the offer. Further comment upon this point is deemed unnecessary. It was clearly neither a redemption nor a proper offer to redeem.
As to the case not being within the general limitation law, we have just as little doubt. It was obviously the intention of the legislature to establish one period of limitation for the recovery of lands sold for taxes, and another or others for their recovery in other cases. The section of chapter 127 saving the rights of infants and others under disability, was limited *62to actions in that chapter specified. Sec. 12. Besides, it was a statutory rule of construction then in force, that if the provisions of different chapters conflicted with or contravened each other, the provisions of each chapter should prevail as to all matters and questions growing out of the subject matter of such chapter. R. S. 1849, ch. 157, sec. 11. The same rule is continued under the jaresent revision, ch. 191, sec. 11.
It follows from these views that the judgment of the circuit court must be reversed, and a new trial awarded.